U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 Commission file number: 333-148431 MUSTANG ALLIANCES, INC. (Exact name of registrant as specified in its charter) Nevada 74-3206736 (State of incorporation) (I.R.S. Employer Identification No.) 2855 N. University Drive Suite 320 Coral Springs, FL 33065 (Address of principal executive offices) (888) 251-3422 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently computed second fiscal quarter. $1,392,000 based upon $0.06 per share which was the last price at which the common equity purchased by non-affiliates was last sold, since there is no public bid or ask price. The number of shares of the issuer’s common stock issued and outstanding as of October 14, 2011 was 99,880,000 shares. Documents Incorporated By Reference:None Explanatory Note This Form 10-K/A is being filed as Amendment No. 1 to our Annual Report on Form 10-K for the fiscal year ended December 31, 2010, which was filed with the SEC on April 14, 2011 (“Original Annual Report”), for the purpose of restating the disclosure in Item 9A Controls and Procedures to respond to the SEC’s comments thereto.Except for the amended disclosure set forth below, this Form 10-K/A has not been updated to reflect events that occurred after April 14, 2011, the filing date of the Original Annual Report.Accordingly, this Form 10-K/A should be read in conjunction with our filings made with the SEC subsequent to the filing of the Original Annual Report, including any amendments to those filings.However, this Form 10-K/A includes Exhibits 31.1, 31.2, 32.1 and 32.2 new certifications by the Company’s Chief Executive Officer and Chief Financial Officer as required by Rule 12b-15. ITEM 9A. CONTROLS AND PROCEDURES Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended, as of December 31, 2010. Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures were ineffective at such time to ensure that information required to be disclosed by us in the reports filed or submitted under the Securities Exchange Act were recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. Our principal executive officer and principal financial officer also concluded that our disclosure controls, which are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act is accumulated and communicated to management, was inappropriate to allow timely decisions regarding required disclosure. Additionally, based on management’s assessment, the Company determined that there were material weaknesses in its internal control over financial reporting as of December 31, 2010. Therefore, our internal controls over financial reporting were not effective as of December 31, 2010 based on the material weaknesses described below: • we lacked proper procedures in place to track and record expenses; • we lacked competent financial management personnel with appropriate accounting knowledge and training prior to the engagement of our current Chief Financial Officer; • we relied on an outside consultant to prepare our financial statements; • lack of segregation of duties at the Company due to the principal executive officer dealing with general administrative and financial matters; and • we have insufficient controls over our period-end financial close and reporting processes. As a result of this material weakness, our management concluded that our internal control over financial reporting was not effective as of December 31, 2010. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. A significant deficiency is a deficiency, or a combination of deficiencies, in internal control over financial reporting that is less severe than a material weakness; yet important enough to merit attention by those responsible for oversight of the company’s financial reporting. Because of its inherent limitations, however, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate. 2 In order to mitigate the foregoing material weakness, we engaged a CFO who was previously a PCAOB auditor with significant experience in the preparation of financial statements in conformity with U.S. GAAP and an outside accounting consultant to assist us in the preparation of our financial statements to ensure that these financial statements are prepared in conformity to U.S. GAAP. believe that these engagements will lessen the possibility that a material misstatement of our annual or interim financial statements will be prevented or detected on a timely basis, and we will continue to monitor the effectiveness of this action and make any changes that our management deems appropriate. We believe that the foregoing steps will remediate the significant deficiencies identified above, and we will continue to monitor the effectiveness of these steps and make any changes that our management deems appropriate. Changes in Internal Controls over Financial Reporting During the quarter ended December 31, 2010, there was no change in internal control over financial reporting that has materially affected, or is reasonably likely to materially affect our internal control over financial reporting. ATTESTATION REPORT OF THE REGISTERED PUBLIC ACCOUNTING FIRM This annual report does not include an attestation report of the Company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the company to provide only management's report in this annual report. PART IV ITEM 15. EXHIBITS (b) Exhibits ExhibitNo. Description Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 3 SIGNATURES In accordance with to requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MUSTANG ALLIANCES, INC. Date: October 17, 2011 By: /s/Leonard Sternheim Leonard Sternheim President, Chief Executive Officer,Chairman, and Director (Principal Executive Officer) By /s/ Lawrence H. Wolfe Lawrence H. Wolfe Chief Financial Officer and Director (Principal Financial and Accounting Officer) In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. MUSTANG ALLIANCES, INC. Date: October 17, 2011 By: /s/Leonard Sternheim Leonard Sternheim President, Chief Executive Officer,Chairman, and Director (Principal Executive Officer) Date: October 17, 2011 By /s/ Lawrence H. Wolfe Lawrence H. Wolfe Chief Financial Officer and Director (Principal Financial and Accounting Officer) Date: October 17, 2011 By /s/ Mendel Mochkin Mendel Mochkin Director Date: October 17, 2011 By /s/ Robert T. Faber Robert T. Faber Director 4
